 


110 HRES 1357 EH: Recognizing the significance of the 20th anniversary of the signing of the Civil Liberties Act of 1988 and the greatness of America in her ability to admit and remedy past mistakes and to recognize that there are other communities who may have suffered the mistakes of our government but have not received an apology and reparations.
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1357 
In the House of Representatives, U. S.,

July 31, 2008
 
RESOLUTION 
Recognizing the significance of the 20th anniversary of the signing of the Civil Liberties Act of 1988 and the greatness of America in her ability to admit and remedy past mistakes and to recognize that there are other communities who may have suffered the mistakes of our government but have not received an apology and reparations. 
 
 
Whereas President Franklin Delano Roosevelt signed Executive Order 9066 on February 19, 1942, which authorized the forced exclusion of 120,000 Japanese Americans and legal resident aliens from the west coast of the United States and the internment of United States citizens and legal permanent residents of Japanese ancestry in confinement sites during World War II without the benefit of due process; 
Whereas no person of Japanese ancestry, who was confined during World War II under the authority of Executive Order 9066, was convicted of espionage, treason, or sabotage against the United States; 
Whereas Japanese American men proved their loyalty to the United States with battlefield valor serving in the 442d Regimental Combat Team, the 100th Infantry Battalion, Army Air Corps, and the Military Intelligence Service, and Japanese American women served with distinction in the Women's Army Corps and Army Nurse Corps; 
Whereas President Gerald Ford formally rescinded Executive Order 9066 on February 19, 1976, in his speech, An American Promise; 
Whereas Congress adopted legislation which was signed by President Jimmy Carter on July 31, 1980, establishing the Commission on Wartime Relocation and Internment of Civilians to investigate the claim that the incarceration of Japanese Americans and legal resident aliens during World War II was justified by military necessity; 
Whereas the Commission held 20 days of hearings and heard from over 750 witnesses on this matter and published its findings in a report entitled Personal Justice Denied; 
Whereas the Commission’s report concluded that the promulgation of Executive Order 9066 was not justified by military necessity and that the decision to issue the order was shaped by race prejudice, war hysteria, and a failure of political leadership;
Whereas the Commission also discovered that the United States Government expanded its internment program and national security investigations to conduct the program and investigations in Latin America;
Whereas according to the Commission, the United States Government financed relocation to the United States, and internment, of approximately 2,300 Latin Americans of Japanese descent, for the purpose of exchanging the Latin Americans of Japanese descent for United States citizens held by Axis countries;
Whereas some of these Latin Americans of Japanese descent were deported to Axis countries to enable the United States to conduct prisoner exchanges;
Whereas during World War II, the United States Government deemed as enemy aliens more than 600,000 Italian-born and 300,000 German-born United States resident aliens and their families and required them to carry Certificates of Identification and limited their travel and personal property rights;
Whereas during World War II, the United States Government arrested, interned, or otherwise detained thousands of European Americans, some remaining in custody for years after cessation of World War II hostilities, and repatriated, exchanged, or deported European Americans, including American-born children, to European Axis nations, many to be exchanged for Americans held in those nations;
Whereas Congress enacted, with bipartisan support, the Civil Liberties Act of 1988, in which it acknowledged the fundamental injustices resulting from Executive Order 9066, apologized on behalf of the people of the United States for those injustices, and vowed to discourage the occurrence of similar injustices and violations of civil liberties in the future; 
Whereas President Ronald Reagan signed the Civil Liberties Act of 1988 into law on August 10, 1988, proclaiming that Here we admit a wrong. Here we affirm our commitment as a Nation to equal justice under the law; and 
Whereas the 20th anniversary of the enactment of the Civil Liberties Act of 1988 provides an opportunity for all United States citizens to appreciate the greatness of our Nation in having the willingness to admit and remedy its past mistakes and for political leaders to learn from those past mistakes by not adopting racially motivated governmental policies: Now, therefore, be it  
 
That the House of Representatives— 
(1)reaffirms our Nation’s commitment to equal justice under the law for all people in celebration of the 20th anniversary of the Civil Liberties Act of 1988; 
(2)continues to support the congressional goal embodied in the Civil Liberties Act of 1988 that all persons living under protection of the United States Constitution have a right to enjoy freedom and equality without the constraint of prejudice and discrimination or the lack of due process; and
(3)shall review the wartime treatment of Latin Americans of Japanese descent, German Americans, and of Italian Americans, to determine whether they should also receive an apology and reparations similar to that provided in the Civil Liberties Act of 1988 for Japanese Americans interned during World War II. 
 
Lorraine C. Miller,Clerk.
